 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN R. KILLIAN,                                  No. 2:19-cv-0905 CKD P
12                         Plaintiff,
13              v.                                       ORDER
14   TIM SARTAIN, et al.,
15                         Defendants.
16

17              By an order filed May 24, 2019, plaintiff was ordered to file a completed in forma

18   pauperis application of pay the filing fee and cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. ECF No. 3. The thirty-day period has now

20   expired, and plaintiff has not submitted an application, paid the fee, or otherwise responded to the

21   court’s order. He will be given one final opportunity to comply.

22              Accordingly, IT IS HEREBY ORDERED that within twenty-one days of service of this

23   order, plaintiff shall submit an application in support of a request to proceed in forma pauperis or

24   pay the filing fee. Failure to comply with this order will result in a recommendation that this

25   action be dismissed without further warning.

26   Dated: July 11, 2019
                                                        _____________________________________
27
                                                        CAROLYN K. DELANEY
28   13:kill0905.fifp                                   UNITED STATES MAGISTRATE JUDGE
                                                        1
